NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  OWEN ARVIE THOMPSON, Petitioner.

                         No. 1 CA-CR 22-0156 PRPC
                               FILED 11-22-2022


    Petition for Review from the Superior Court in Maricopa County
                           No. CR1997-012793
                 The Honorable Kathleen H. Mead, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL


Maricopa County Attorney’s Office, Phoenix
By Krista Wood
Counsel for Respondent

Owen Arvie Thompson, Florence
Petitioner
                           STATE v. THOMPSON
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins, Judge James B. Morse Jr., and Judge
Michael J. Brown delivered the decision of the Court.


PER CURIAM:

¶1            Petitioner Owen Arvie Thompson seeks review of the
superior court's order dismissing his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner's
third petition after being retried but his fourth in the case overall.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3             We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief and amended
petition for review. Petitioner has not established an abuse of discretion.

¶4            For the foregoing reasons, we grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT


                                         2